DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 13, 15-18, 21-22 and 24-25 are still pending, with claims 4, 8, 10-11, 13, 15-18, 21-22 and 24-25 being currently amended. Claims 12, 14, 19-20, 23 and 26 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 15-18, 21-22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a battery-charging device for a vehicle including an electric vehicle” and “a plug-and-socket-type power connection device for installing a battery inside a vehicle including an electric vehicle (including a passenger car, a bus, and a truck)”. The second recitation of “a vehicle” should be the vehicle and the list of 
Claim 1 recites “the battery of the vehicle is wholly removed from a position at which the battery is installed and is then inserted into the position at which the battery is installed”. This limitation doesn’t make any sense. At the very least, essential steps are not included in between the removal of the battery from the position and the insertion of the battery into the same position. If, rather, two positions are intended, then this should be made clear.
Claim 5 recites similar limitations as claim 1, and is therefore rejected for the same reasons as claim 1.
Claim 2 recites “therefrom is wholly extracted along with a plug from a socket-and-plug-type installation device”. It is unclear what the carrier is “extracted” from.
Claim 6 recites similar limitations as claim 2, and is therefore rejected for the same reasons as claim 2.
Claim 3 is written as a mash-up of clauses with no clear separation between alternatives. Claim 3 recites “wherein the door for inserting the battery is a hinged door for facilitating movement of the carrier to a position of the vehicle into which the battery is inserted, and is converted into an inclined plate, or a plate functioning as an inclined plate is installed or formed inside the door for inserting the battery, the door for inserting the battery is opened to extract the plate functioning as the inclined plate from the door and to convert the plat into the inclined plate”. The two alternatives of the door should be clearly separated, since as it is currently written it isn’t clear to which door alternative 
Further, claim 3 recites “a plug-and-socket-type power connector”. It isn’t clear whether this connector is the same as “plug-and-socket-type power connection device” of claim 1.
Claim 7 recites similar limitations as claim 3, and is therefore rejected for the same reasons as claim 3.
Claim 9 recites “when the battery is sufficiently charged during a break or bedtime at home or after the plug is inserted into a socket of a working place to charge the battery”. It is unclear what is meant by “or after” in “or after the plug is inserted into a socket of a working place to charge the battery”. This clause should be re-worded to indicate that the battery can be charged at a house or at an office (working place), as Examiner is interpreting the claim.
Claim 11 recites “the wheel”. This limitation lacks proper antecedent basis. 
Claim 13 recites “two or more wheels”. It is unclear whether these wheels are in addition to the wheels of claim 11 or the same wheels.
Claim 18 recites “or the carrier further includes a battery controller, and an auxiliary battery is formed and a traction battery is also separately formed in the vehicle”. It is unclear what this clause is in alternative to.  There is no direct parallel to it in the preceding clauses. Examiner suggests rewording the claim with more clarity.
Claims 21-22 recite similar limitations as claim 18, and are therefore rejected for the same reasons as claim 18.

Examiner has tried to interpret these claims for the purpose of applying prior to advance prosecution but notes that given the number and the extent of 112(b) issues, amendments made to fix the 112(b) may result in new interpretations. Examiner suggests that Applicant thoroughly review the claim set prior to submitting a response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15-18, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. Japanese Publication JP2004304950A in view of Ichikawa US PGPUB 2011/0193521. (It is noted that the citations are taken from the machine translation, until a translation is obtained.)
Regarding claims 1 and 5, Hayakawa discloses a battery-charging device for a vehicle including an electric vehicle, an electric aircraft, an electric vessel, or an electric submarine [fig. 1, vehicle 10 is a hatchback vehicle which receives an auxiliary charging device 1 with self-propelled wheels; page 3, lines 115-132], comprising: 

wherein the battery of the vehicle is wholly removed from a position at which the battery is installed and is then inserted into the position at which the battery is installed and is connected to the power connection device [figs. 1-4; lines 115-176; the dolly device 7 brings battery device wholly on and off the vehicle 10, and the battery 2 of the dolly is installed in a preset position when the dolly device 7 is on the vehicle].  
Hayakawa does not explicitly disclose the power connector is a plug-and-socket-type.
However, Ichikawa discloses a vehicle charging system wherein the power connector is a plug-and-socket-type [fig. 1, plug 190 goes into a socket to charge the battery; pars. 23, 38-40, 47 & 52].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayakawa to further include the power connector is a plug-and-socket-type since a plug-and-socket type of connection is by far the most common connection and thus more economic for manufacturing, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claims 2 and 6, Hayakawa discloses wherein: the battery of the vehicle is formed inside a bag of a carrier with a wheel installed thereon [see annotated fig. 1b below; battery 2 is contained within a structure on the dolly 7]; and 
the bag of the carrier including the battery formed inside the bag of the carrier with a handle formed thereon [figs. 1-2; a handle 6 is formed on the “bag” of the carrier, lines 177-192];
 or a handle extracted and protruding therefrom is wholly extracted along with a plug from a socket-and-plug-type installation device [this limitation is being interpreted as an alternative to the “a handle formed thereon”], a door formed on a front, lateral, or rear surface of the vehicle is opened, and the carrier is inserted into the door [figs. 1-2, a door 9 (hatchback) is opened and the dolly device 7 enters the vehicle 10; lines 110-150].  

    PNG
    media_image1.png
    370
    586
    media_image1.png
    Greyscale

Examiner notes that no “bag” is shown in the drawings, instead, what appears to be a box is shown. Examiner is interpreting the usage of “bag” as a translation error and is thus interpreting “bag” to be any type of carrier, according to the broadest reasonable interpretation.
Regarding claims 3 and 7, Hayakawa discloses wherein the door for inserting the battery is a hinged door for facilitating movement of the carrier to a position of the vehicle into which the battery is inserted [figs. 1-2, a door 9 (hatchback) is opened and the dolly device 7 enters the vehicle 10; lines 110-150], and is converted into an inclined plate, or a plate functioning as an inclined plate is installed or formed inside the door for inserting the battery [figs. 1-3, within the door 9 (within the vehicle, behind the door) a ramp 13 is installed], the door for inserting the battery is opened to extract the plate functioning as the inclined plate from the door and to convert the plat into the inclined plate [figs. 1-3, lines 110-150; the hatchback 9 is opened and then the guide 13 is extracted manually or a via guide motor], the carrier is pushed upwards along the 
Hayakawa does not explicitly disclose the power connector is a plug-and-socket-type.
However, Ichikawa as applied in claims 1 and 5, respectively discloses the power connector is a plug-and-socket-type [fig. 1, plug 190 goes into a socket to charge the battery; pars. 23, 38-40, 47 & 52].
Regarding claims 4 and 8, Hayakawa discloses wherein a power connector is formed at one side of the carrier and is connected to a socket-and-plug-type power connector formed at the position of the vehicle at which the battery is installed [figs. 1-4; lines 150-164, the battery 2 supplies the vehicle 10 with power when installed, thus there is some type of power connector on the carrier and on the vehicle], and then the carrier is fixed by a holder formed for fixing the carrier [lines 151-166, locking the dolly].  
Hayakawa does not explicitly disclose the power connector is a plug-and-socket-type which is inserted.
However, Ichikawa as applied in claims 1 and 5, respectively discloses the power connector is a plug-and-socket-type the power connector is a plug-and-socket-type 
Regarding claim 9, Hayakawa discloses a battery-charging method of a vehicle including an automobile, an electric aircraft, an electric vessel, or an electric submarine [figs. 1-4], wherein: 
for charging, a carrier including a battery installed therein is removed from the vehicle and is brought into a house [figs. 1-4, the dolly 7 can be installed in or removed from the vehicle 10, for charging it is charged via the household outlet; lines 45-51, 229-234 & 439-444], and a connector formed in the carrier is connected to a home connector to charge the battery [figs. 1-4, the dolly 7 can be removed from the vehicle 10 to be charged via the household outlet via charger 33 and a connection to the outlet; lines 45-51, 229-234 & 439-444]; and7Preliminary Amendment 
when the battery is sufficiently charged during a break or bedtime at home [lines 45-51, 229-234 & 439-444; charging of the battery 2] or after the plug is inserted into a socket of a working place to charge the battery, the plug is removed and the carrier is moved to an automobile or a technologically available vehicle including an electric aircraft, an electric vessel, and an electric submarine and is connected to a power connector of the vehicle, and the battery is used as power of the vehicle [figs. 1-4; lines 45-51, 115-132, 151-176, 229-234 & 439-444].
Hayakawa does not explicitly disclose the connectors are a plug and socket, respectively or inserting the plug into the socket.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayakawa to further include the connectors are a plug and socket, respectively or inserting the plug into the socket since a plug-and-socket type of connection is by far the most common connection and thus more economic for manufacturing, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, Hayakawa does not explicitly disclose wherein the plug includes a unit for winding an electric cable and inputting and removing the electric cable into and from the carrier.
However, Ichikawa as applied in claim 9 discloses inputting and removing the electric cable into and from the carrier [fig. 1, plug 190 goes into a socket to charge the battery; pars. 23, 38-40, 47 & 52].
Ichikawa further discloses wherein the plug includes a unit for winding an electric cable [fig. 1, reel 200; pars. 39 & 41].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayakawa to further include wherein the plug includes a unit for winding an electric cable for the purpose of allowing the cord to be drawn into a reel or selectively drawn outside, as taught by Ichikawa (pars. 44-45).
Regarding claim 13, Hayakawa discloses wherein a surface is formed at a lower portion of the carrier to allow a foot to be put thereon, and two or more wheels are formed on the surface to allow a user to move while putting the foot on the surface at the lower portion of the carrier [see annotated fig. 1 below]. 

    PNG
    media_image2.png
    603
    582
    media_image2.png
    Greyscale
  
Regarding claim 15, Hayakawa does not explicitly disclose wherein the carrier further includes a cooling device.
However, Examiner takes Official Notice that it is well known in the battery charging and discharging arts to use a fan to keep the battery’s temperature in a safe range. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hayakawa and Ichikawa KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, Hayakawa discloses wherein the carrier further includes a battery controller [fig. 1, controller 3; lines 55-57 & 156-176].
Regarding claim 17, Hayakawa discloses wherein an auxiliary battery is formed in the vehicle [small battery 12, lines 141-145].
Regarding claim 18, Hayakawa discloses the wheel of the carrier is driven by an electric motor and a switch is formed at one side of the carrier [figs. 1-4, motor 5 of dolly 7 propels the dolly so that it is self-propelled; lines 45-59 & 122-126], the carrier includes a cooling device [interpreted as alternative to the next limitation], or the carrier further includes a battery controller [fig. 1, controller 3; lines 55-57 & 156-176], and an auxiliary battery is formed [small battery 12, lines 141-145] and a traction battery is also separately formed in the vehicle [lines 142-185; battery 2].
Hayakawa does not explicitly disclose wherein the plug includes a unit for winding an electric cable and inputting and removing the electric cable into and from the carrier.
Hayakawa discloses the carrier but does not explicitly disclose wherein the device further includes an AC/DC adaptor.  

Ichikawa further discloses wherein the device further includes an AC/DC adaptor [figs. 3-4; par. 61; AC/DC 260 is in leakage preventing device 240 which is in device 200].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayakawa to further include wherein the plug includes a unit for winding an electric cable and inputting and removing the electric cable into and from the carrier for the purpose of allowing the cord to be drawn into a reel or selectively drawn outside, as taught by Ichikawa (pars. 44-45).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayakawa to further include wherein the device further includes an AC/DC adaptor for the purpose of supply direct current, as taught by Ichikawa (par. 61).
Regarding claim 21, Hayakawa discloses wherein the vehicle or the carrier further includes a charging connection for charging to charge the battery installed in the carrier [figs. 1-4, the dolly 7 can be removed from the vehicle 10 to be charged via the household outlet via charger 33 and a connection to the outlet; lines 45-51, 229-234 & 439-444] or an auxiliary battery by a charger at an electric charging station similar to a general charging method of an electric vehicle [treated as an alternative limitation].
Hayakawa does not explicitly disclose a plug.
However, Ichikawa as applied in claim 9 discloses a plug.
Regarding claim 22, Hayakawa discloses wherein the vehicle or the carrier further includes a charging connection for charging to charge the battery installed in the carrier [figs. 1-4, the dolly 7 can be removed from the vehicle 10 to be charged via the household outlet via charger 33 and a connection to the outlet; lines 45-51, 229-234 & 439-444] or an auxiliary battery by a charger at an electric charging station similarly to a general charging method of an electric vehicle [treated as an alternative limitation] or the carrier is removed from the vehicle to charge the battery with home electricity  [treated as an alternative limitation].  
Regarding claim 24, Hayakawa does not explicitly disclose wherein the carrier further includes a USB port.
However, Examiner takes Official Notice that it is well known in the electric vehicle arts to include a USB port for charging portable devices of a driver. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayakawa to further include wherein the carrier further includes a USB port for the purpose of charging a portable device of a user and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. Japanese Publication JP2004304950A in view of Ichikawa US PGPUB 2011/0193521, and further in view of Sellhorn US Patent 7,175,379.
Regarding claim 11, Hayakawa discloses wherein the wheel of the carrier is driven by an electric motor [figs. 1-4, motor 5 of dolly 7 propels the dolly so that it is self-propelled; lines 45-59 & 122-126]; and a switch is formed at one side of the carrier [fig. 4, switch 11, lines 136-140, lines 151-154 & lines 206-218], 
wherein the carrier includes two or more wheels [fig. 1, wheels 4] and a handle is formed at a front portion of the carrier [fig. 2, handle 6] and turns the carrier to the left or right to control a direction of the carrier [fig. 2, if a force is applied to the handle 6, it will turn the dolly 7].
The combination of Hayakawa and Ichikawa does not explicitly disclose a seat is formed on the carrier to allow a user to move while sitting on the carrier.  
However, Sellhorn discloses a battery exchange vehicle with a seat formed on the carrier to allow a user to move while sitting on the carrier [col. 1, lines 40-60; a pallet truck for exchanging batteries is provided and allows for manual operation; see annotated fig. 1 below].

    PNG
    media_image3.png
    638
    762
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hayakawa and Ichikawa to further include  a seat is formed on the carrier to allow a user to move while sitting on the carrier for the purpose of allowing manual operation of the vehicle, as taught by Sellhorn (col. 1, lines 40-60), and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. Japanese Publication JP2004304950A in view of Ichikawa US PGPUB 2011/0193521, and further in view of Shu et al. US PGPUB 2006/0255755.
Regarding claim 25, Hayakawa discloses wherein an auxiliary battery is formed [small battery 12, lines 141-145] and a traction battery is also separately formed in the vehicle [lines 142-185; battery 2; figs. 1-4], 
a switch is formed at a connection portion [fig. 4, switch 11, lines 136-140, lines 151-154 & lines 206-218].
Hayakawa does not explicitly disclose wherein the traction battery is connected in parallel to a traction battery of the carrier.
However, Shu discloses an electric vehicle wherein the traction battery is connected in parallel to a traction battery of the carrier [claim 1].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hayakawa and Ichikawa to further include wherein the traction battery is connected in parallel to a traction battery of the carrier for the purpose of sharing the power demand, as taught by Shu (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859